TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 18, 2018



                                      NO. 03-17-00534-CV


     Denise Stroup, as Legal Guardian of D. L. S., an Incapacitated Person, Appellant

                                                 v.

                               MRM Management, Inc., Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, TOTH, AND SHANNON
                 AFFIRMED -- OPINION BY JUSTICE SHANNON




This is an appeal from the judgment signed by the trial court on February 28, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all

costs relating to this appeal, both in this Court and the court below.